NUMBER 13-21-00099-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                 IN THE INTEREST OF A.G., J.G., AND J.G., CHILDREN


                       On appeal from the 343rd District Court
                              of Bee County, Texas.


                                MEMORANDUM OPINION

               Before Justices Benavides, Longoria, and Tijerina
                  Memorandum Opinion by Justice Longoria

        The Texas Department of Family and Protective Services (the Department) sought

termination of S.F.’s rights to A.G., J.G. (J.G.1), and J.G. (J.G.2) 1 pursuant to

§ 161.001(b)(1)(D), (E), (N), (O), and (P) of the family code. The case was presented to

the jury and they determined that S.F.’s rights should be terminated on the grounds

sought by the Department. The trial court entered an order to that effect. Appellant S.F.


        1 We refer to appellant and the children by their initials or aliases in accordance with the rules of

appellate procedure. See TEX. R. APP. P. 9.8(b)(2).
now appeals the trial court’s judgment involuntarily terminating her parental rights with

respect to her minor children. We affirm.

                                          I.      BACKGROUND

        While S.F. had an open Family Based Safety Services (FBSS) case, 2 on May 15,

2019, the Department received a separate report of neglectful supervision of J.G. 1. Upon

investigation, it was discovered that J.G.1, 3 a young child, had ingested a clonidine pill

that had been prescribed to an older sibling while he was at home. Additionally, J.G.2 4

was discovered to have a bruise on his buttocks, but S.F. contended the bruise was the

result of an accidental fall. The Department elected to proceed with removal of the

children because of S.F.’s consistent drug use which S.F. had conceded to the

Department that she an unresolved problem with methamphetamine use. Further, the

Department had concerns with S.F.’s mental health. Only one month prior, in April of

2019, S.F. had tested positive for methamphetamine.

        The day it received the neglectful supervision report, the Department filed its

“Original Petition for Protection of a Child, for Conservatorship, and for Termination in Suit

Affecting the Parent-Child Relationship,” an amended affidavit in support of removal, and

supporting documentation.

        A jury trial was held in which the jury heard testimony from an FBSS worker for the


        2  Family-Based Safety Services are designed to maintain children safely in their homes—or make
it possible for children to return home—by strengthening the ability of families to protect their children and
reducing threats to safety. See Family-Based Safety Services (FBSS), TEXAS DEPARTMENT OF FAMILY AND
PROTECTIVE SERVICES, https://www.dfps.state.tx.us/Child_Protection/Family_Support/fbss.asp (last visited
Aug. 27, 2021).

        3   As of May 15, 2019, J.G.1 was approximately one year and five months old.
        4
            As of May 15, 2019, J.G.2 was approximately one year and five months old.
                                                      2
Department that testified that she handled the FBSS case for one month and that S.F.

had tested positive for methamphetetamines in April of 2019, on a urinalysis, and in May,

on an oral test, S.F. was positive for methamphetetamines and marijuana. Additionally,

the FBSS worker testified that S.F. conveyed to her that it was a daily struggle to fight the

cravings of methamphetetamines. Another caseworker for the Department testified that

when she handled the removal case 5 from May of 2019 to May of 2020, S.F. relapsed,

and testified that S.F. “[a]lways told me that she was a functioning meth addict and she

can do it.”

       The subsequent caseworker that handled the case from May of 2020 to March of

2021, the time of trial, testified in pertitent part as follows: (1) S.F. performed ten drug

tests, five urinalysis and five hair follicles, and they were positive, and she also failed to

drug test nineteen times; (2) S.F. relapsed after coming out of inpatient treatment in

September of 2020; (3) after S.F. reached out for help to get back into inpatient treatment

an appointment was setup for December 12th in San Antonio, Texas but S.F. did not

complete the process to be admitted; (4) S.F. was drug tested in January of 2021 and her

urinalysis was positive for methamphetamine and marijuana, and her hair follicle was

positive for methamphetamine, amphetamine, and marijuana; (5) S.F did a detox in

February of 2021 and reported to the caseworker that they released her after three days,

but S.F. did not sign a release of information so the caseworker was unable to get any of

the records; (6) in March of 2021, S.F. tested positive for marijuana on a urine test; (7)

S.F. was court-ordered to have an in-person visit in October, but she failed to attend, and


       5   On May 30, 2019, the trial court granted the Department temporary managing conservatorship
arising from the May 15, 2019, incident.
                                                 3
there was an approximate two-month interval, from October of 2020 to December 8, 2020,

that while S.F. was offered weekly virtual visits there was no contact from S.F.; (8) S.F.

did not finish her parenting classes or her outpatient substance abuse counseling; (9)

S.F. had not been employed during the time she had handled the case, and S.F. also

recently lost her housing; and (10) despite counseling and/or programs, S.F. at the time

of trial was still unable to demonstrate sobriety.

       S.F. during her testimony conceded that (1) she has not demonstrated that she

can be safe and drug free but rather that she is still working on herself; (2) she has used

drugs on and off since the age of 16; (3) methamphetamine was a factor in three or four

of her prior cases involving the Department; and (4) she has had six removals. Lastly, the

Department elicted the following pertinent testimony from S.F.:

       Q:     Let me ask you this:

                     It’s your testimony to the jury that you’re meth use has never put your
              children at risk, never endangered any of your children?

      A:      No, I’m not saying that. It endangers me, so that does endanger my children
              because without me they would have nobody.

       Q:     But you think it only endangers you?

       A:     No. It endangers my children as well.

       Q:     Thank you.

       S.F.’s court-appointed counsel has filed an Anders brief accompanied by a motion

to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967).

                                   II.     ANDERS BRIEF

       S.F.’s court-appointed appellate counsel has filed a brief stating that she has


                                              4
diligently reviewed the entire record and has concluded that the appeal “presents no

legally non-frivolous questions.” See id.; Porter v. Tex. Dep’t of Protective & Regulatory

Servs., 105 S.W.3d 52, 56 (Tex. App.—Corpus Christi–Edinburg 2003, no pet.) (“[W]hen

appointed counsel represents an indigent client in a parental termination appeal and

concludes that there are no non-frivolous issues for appeal, counsel may file an Anders-

type brief.”). Counsel’s brief meets the requirements of Anders as it presents a

professional evaluation showing why there are no arguable grounds for advancing an

appeal. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008) (orig.

proceeding) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points

of error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”).

        Counsel has informed this Court in writing that she has: (1) notified S.F. that she

has filed an amended Anders brief and a motion to withdraw; (2) provided S.F. with copies

of both pleadings; (3) informed S.F. of her rights to file a pro se response, 6 to review the

record preparatory to filing that response, and to seek review if we conclude that the

appeal is frivolous; and (4) supplied S.F. with a form motion for pro se access to the

appellate record. See Anders, 386 U.S. at 744; Kelly v. State, 436 S.W.3d 313, 319–20

(Tex. Crim. App. 2014). Adequate time has passed, and S.F. has not filed a motion for

pro se access to the record or a pro se response.



        6 In the criminal context, the Texas Court of Criminal Appeals has held that “the pro se response
need not comply with the rules of appellate procedure in order to be considered. Rather, the response
should identify for the court those issues which the indigent appellant believes the court should consider in
deciding whether the case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23
(Tex. Crim. App. 2008).
                                                     5
                                III.   INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80 (1988); see also In re G.M., No. 13-08-00569-CV, 2009 WL 2547493, at

*1 (Tex. App.—Corpus Christi–Edinburg Aug. 20, 2009, no pet.) (mem. op.). We have

reviewed the entire record and counsel’s brief and we have found no reversible error. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.”). We have specifically

reviewed the trial court’s findings under § 161.001(b)(1)(D) and (E) of the family code,

and we have found no non-frivolous issues that could be raised on appeal with respect to

those findings. See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019) (holding that “due

process and due course of law requirements mandate that an appellate court detail its

analysis for an appeal of termination of parental rights under [§] 161.001(b)(1)(D) or (E)

of the Family Code”).

                               IV.     MOTION TO WITHDRAW

       S.F.’s counsel has filed a motion to withdraw. See Anders, 386 U.S. at 744; see

also In re Schulman, 252 S.W.3d at 408 n.17 (“[I]f an attorney believes the appeal is

frivolous, he must withdraw from representing the appellant.”). However, when an Anders

brief is filed in a parental termination appeal, the appellant’s right to appointed counsel

extends to “all proceedings in [the Texas Supreme Court], including the filing of a petition


                                              6
for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (citing TEX. FAM. CODE ANN.

§ 107.013(a)(1)). Thus, in the absence of additional grounds for withdrawal, a motion to

withdraw brought in the court of appeals is premature. Id. Counsel is permitted to withdraw

only for good cause, and counsel’s belief that the client has no grounds to seek further

review from the court of appeals’ decision does not constitute good cause. Id. Here,

counsel’s motion does not show “good cause” for withdrawal; accordingly, counsel’s

motion to withdraw is denied. See id. 7

                                            V.       CONCLUSION

        We affirm the trial court’s judgment. 8

                                                                              NORA L. LONGORIA
                                                                              Justice


Delivered and filed on the
31st day of August, 2021.




        7   The Texas Supreme Court has noted that, in cases such as this, “appointed counsel’s obligations
[in the supreme court] can be satisfied by filing a petition for review that satisfies the standards for an Anders
brief.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016).
        8   Any pending motions are dismissed as moot.
                                                        7